Citation Nr: 9910907	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  96-28 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals, meniscectomy of the left knee, currently rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1956 and from December 1956 to August 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which confirmed a 10 percent rating 
evaluation of the veteran's service connected residuals of a 
left knee injury.  During the pendency of this appeal, by 
rating action dated in July 1996, the RO determined that the 
veteran was entitled to an increased rating evaluation of 20 
percent for his service connected residuals of the left knee 
injury.  

An October 1998 supplemental statement of the case reflects 
that the RO determined that a separate disability rating was 
not warranted for the arthritis of the left knee.  


FINDINGS OF FACT

1.  A well-grounded claim has been presented, and all 
evidence necessary for an equitable adjudication has been 
obtained.

2.  The postoperative residuals, meniscectomy of the left 
knee are productive of severe impairment.


CONCLUSION OF LAW

The schedular criteria for a 30 percent rating evaluation 
postoperative residuals, meniscectomy of the left knee have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4 § 4.71a; Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has found that the veteran's claim is 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in 
that the claim is plausible, that is meritorious on its own 
or capable of substantiation.  This finding is based upon the 
veteran's assertion that the residuals of a left knee injury 
have increased in severity.  Proscelle v. Derwinski, 2 Vet. 
App 629 (1992).  Once it has been determined that a claim is 
well grounded, VA has the statutory duty to assist the 
veteran in the development of evidence pertinent to that 
claim.  

In this regard, the case was most recently before the Board 
in June 1998 wherein the case was remanded to the RO for 
additional development of the evidence.  That action has been 
completed and the Board is satisfied that all relevant 
evidence is of record and the duty to assist has been met.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The service medical records reflect that the veteran was 
treated for left knee complaints.  He was hospitalized in May 
1971 for arthritis of the left knee.  While hospitalized, he 
underwent a medial meniscectomy of the left knee.  In a 
January 1972 rating action, the RO granted service connection 
for postoperative residuals, meniscectomy of the left knee, 
and assigned a 10 percent rating.

The veteran underwent a VA examination in October 1995.  At 
that time he reported that he injured his knee in a fall 
while ice skating 1969.  He subsequently had surgery. The 
veteran reported that he had experienced increased stiffness 
and pain in his left knee after sitting and riding in a car.  
He indicated that he had to walk in order to lubricate and 
loosen up the knee, but that prolonged periods of activity 
and weight-bearing cause increased pain.  He noted difficulty 
with going up and down stairs and an inability to squat or 
stoop.  He stated that he has recurrent episodes of swelling 
and recurrent episodes of giving way.  

Physical examination revealed that the veteran walked with a 
noticeable limp on the left.  He was noted to have well 
healed surgical scars medially.  He lacked 10 degrees from 
terminal extension and had 110 degrees of flexion of the 
knee.  He demonstrated a rather definite guarding on range of 
motion testing secondary to complaints of pain.  He also had 
significant crepitus on range of motion testing.  There was 
no definite effusion noted but there was some degree of 
enlargement.  There was no particular tenderness to palpation 
noted.  He demonstrated guarding but no definite ligament 
instability was noted.  He could slowly squat to 1/2 way down 
and arise again.  X-rays of the left knee were obtained which 
showed marked degenerative changes at the joint with 
extensive medial joint space narrowing.  The examiner 
provided a diagnosis of post-traumatic arthritis of the left 
knee - status post meniscectomy.

VA outpatient treatment records dated from December 1995 to 
May 1996 shows that the veteran received intermittent 
treatment for pain and swelling of the left knee.  He was in 
physical therapy May 1996.  On discharge from therapy it was 
reported that he received good relief with a brace.

During the July 1996 hearing before the hearing officer of 
the RO, the veteran testified that he was in constant pain, 
that he wore a brace, and that he could not do anything 
without the brace.  He also stated that he experiences 
instability, swelling and stiffness, and that he has had to 
cease his employment because of his knee disability.  He 
testified that he had worked as a radiation safety officer at 
nuclear power plants for thirty years.  He had to quit in May 
1995 because of his left knee problems.

In August 1996, the veteran underwent a VA compensation of 
the spine examination wherein his left knee was also 
examined.  Examination of the left knee revealed a well-
healed surgical scar.  The knee lacked 10 degrees from 
terminal extension and had 95 degrees of flexion.  He 
reported marked pain on motion.  There was crepitus and 
degenerative enlargement of the knee.  There was no 
particular tenderness or instability noted.  X-rays of the 
left knee revealed hypertrophic disease about the patella, 
loose body posteriorly, and marked amount of hypertrophic 
disease as well as eburnation and destruction of the 
articulating cartilage, more medially.  The examiner provided 
a diagnosis of post-operative degenerative arthritis of the 
left knee.

The veteran underwent a VA compensation examination in 
October 1998.  The veteran reported that the knee generally 
woke him up at night.  He continued to have pain and swelling 
aggravated by weight bearing, squatting, stooping or going up 
and down stairs and steps.  He indicated that his knee had 
given way approximately four times over the last couple of 
years.  He stated that he continued to wear a brace and use a 
cane.  He stated that it seemed to take longer to get going 
in the mornings and that the periods of stiffness and feeling 
of lack of lubrication in the knee were lasting longer in the 
morning.  The veteran reported that he had to retire about 31/2 
years ago due to his knee problems.

Physical examination revealed that he moved about with a 
significant limp on the left side while using a cane in the 
right hand.  There were well-healed surgical scars on the 
medial aspect of the knee.  The knee lacked 15 degrees from 
terminal extension and 100 degrees of flexion.  He had marked 
pain and crepitance on range of motion testing.  There was 
rather definite enlargement of the knee.  There was no 
particular tenderness to palpation noted and no instability 
of the knee noted.  He could only perform a partial squat.  
He has a slight left quadriceps weakness associated with pain 
on strength testing.  Quadriceps was measured at a point 3 
fingerbreadths above superior patella and were 50 cm. on the 
right and 49 cm. on the left.  X-rays revealed severe 
osteoarthritic degenerative changes seen involving all three 
compartments.  There was almost complete loss of joint space 
at both the medial and lateral tibial plateau.  The bony 
structures appear otherwise unremarkable. 

An impression of residuals of left knee injury - status post 
medial meniscectomy with marked degenerative arthritis was 
provided.   The examiner opined that the veteran had 
diminished functional loss due to pain and weakness.  The 
examiner noted that the veteran demonstrated visible 
manifestations of pain on movement.  It was felt that there 
would be increased functional loss as a result of flare-ups 
or with increased use although it is not feasible to attempt 
to express this in terms of additional limitation of motion 
with any degree of medical certainty.  There was pain on 
movement as well as weakness noted on strength testing.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4 (1998).

The RO has been assigned a 20 percent rating for the 
residuals of a left knee injury with the criteria set forth 
in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4, Diagnostic Code 5257.

Diagnostic Code 5257 provides the rating criteria for a 
disability described as other impairment of the knee with 
recurrent subluxation or lateral instability.  Under this 
Code provision, the maximum 30 percent rating evaluation is 
warranted when the knee impairment is severe.  A 20 percent 
rating evaluation is warranted when the knee impairment is 
moderate and a 10 percent rating evaluation is warranted when 
the knee impairment is slight.  The veteran has also been 
evaluated under Diagnostic Code 5259 which provides a maximum 
10 percent rating evaluation for the evaluation of 
symptomatic removal of semilunar cartilage. 

Limitation of motion of the knee is evaluated pursuant to 
Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for limitation of flexion of the leg. Where flexion 
is limited to 60 degrees, a 0 percent rating is provided; 
when flexion is limited to 45 degrees, 10 percent is 
assigned; when flexion is limited to 30 degrees, 20 percent 
is assigned; and when flexion is limited to 15 degrees, 30 
percent is assigned. 

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned. 

The United States Court of Veterans Appeals (Court) has held 
that when a diagnostic code provides for compensation based 
upon limitation of motion, that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet.App. 
202, 205-07 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40 (1998).  
Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (1998).

To summarize, lay statements and testimony describing the 
symptoms of a disability are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
However, these statements must be viewed in conjunction with 
the objective medical evidence and the pertinent rating 
criteria. 

In this regard, the current medical evidence, including the 
recent VA examination, shows that the veteran is experiencing 
significant problems with his left knee.  There was evidence 
of pain, weakness, enlargement, limitation of motion, and 
significant arthritis in the left knee.  The examiner 
commented in October 1998 it was felt that there would be 
increased functional loss as a result of flare-ups or with 
increased use.  The evidence further shows that veteran 
walked with a limp and had to use a brace and a cane to 
assist in ambulation.  The veteran has testified that he had 
to retire from his job due to his left knee.

The Board is ware that the recent VA examination showed no 
instability of the left knee.  However, after reviewing the 
current clinical findings in conjunction with the veteran's 
symptoms, it is the Board's judgment that the degree of 
impairment caused by the left knee disability more nearly 
approximates the criteria for the next higher evaluation.  
Accordingly, a 30 percent is warranted for severe disability 
of the left knee under diagnostic code 5257. 

In reaching this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, 1 Vet. App. at 589.  This same 
evidence does not demonstrate that a rating in excess of 30 
percent is in order.  A 30 percent evaluation is the maximum 
permitted under Diagnostic Code 5257. Diagnostic Code 5256 is 
not applicable, as there is no evidence of ankylosis of the 
left knee.  Additionally, the limitation of motion of the 
knee does not satisfy the criteria for a rating in excess of 
30 percent.  In the Board's opinion, the clinical data which 
has been assembled in connection with the veteran's claim 
adequately portrays the extent of functional impairment 
attributable to the veteran's right knee disability, as set 
forth in the DeLuca.

General Counsel for VA, in an opinion dated July 1, 1997, 
(VAOPGCPREC 23-97) held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
diagnostic codes 5003 (arthritis) and 5257.  In this case, 
the current VA examination showed no evidence of instability.  
Thus, separate ratings are not applicable.  Finally, the 
evidence is not in equipoise and the benefit of the doubt 
doctrine is not applicable.


ORDER

Entitlement to an increased rating evaluation of 30 percent 
for service connected for postoperative residuals, 
meniscectomy of the left knee, is granted, subject to the 
laws and regulations governing the disbursement of government 
benefits 




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.





